Title: From George Washington to Christopher P. Yates, 1 August 1783
From: Washington, George
To: Yates, Christopher P.


                        
                            Gentlemen,
                            
                                c.1 August 1783
                            
                        
                        I receive with the greatest pleasure your congratulations on the happy conclusion of a Peace—an Event
                            which, as it establishes the liberties and independence of America must be pleasing to all, but particularly so to the worthy
                            Inhabitants of this County who have had so large a portion of the Calamities of War.
                        In the course of my tour thro a small part of this County, I have had an opportunity of observing more
                            particularly the severe distress that has fallen on the Inhabitants by the cruel devastations of the Enemy—the patience
                            and fortitude with which they have borne these distresses, and their very spirited conduct throughout the whole of the War
                            have done them the highest honor, and will give the Inhabitants of Tryon Co. a distinguished place in the History of
                            this revolution.
                        Accept Gentlemen my thanks—for your kind wishes for my welfare be assured it will be my earnest prayer
                            that by the blessing of Providence on the fine Country you possess, you may soon be enabled to recover your former ease—and to enjoy that happiness you have so well deserved. I am &c.
                        
                            
                    